Citation Nr: 9903563	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  94-17 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased evaluation for left knee 
arthrotomy with post-traumatic arthritis, currently evaluated 
as 30 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
left, mid-shaft femur fracture, currently evaluated as 30 
percent disabling.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to a total disability evaluation due to 
individual unemployability as a result of the veteran's 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Associate Counsel


INTRODUCTION

The veteran had active service from August 1954 to April 
1970.  This appeal arises from a March 1993 rating decision 
of the Boston, Massachusetts, Regional Office (RO).  In this 
decision, the RO denied increased evaluations for the 
veteran's service-connected left knee and left femur 
disabilities.  The left knee evaluation was continued at 20 
percent disabling and the left femur evaluation was continued 
at 10 percent disabling.  It was also determined by the RO 
that the veteran's right knee disability was not service-
connected.  The veteran appealed these decisions.  

In October 1995, the veteran filed a claim for a total 
disability evaluation due to individual unemployability as a 
result of his service-connected disabilities.  This claim was 
denied in the RO's rating decision of August 1996.  The 
veteran has also appealed this determination.

A hearing was held before the Board of Veterans' Appeals 
(Board) sitting in Washington, D.C., in September 1998.  This 
hearing was held before Ms. B. Copeland, a member of the 
Board, who was designated by the Chairman of the Board to 
conduct this hearing pursuant to 38 U.S.C.A. § 7102(a) (West 
Supp. 1998).  Ms. Copeland will make the final determination 
in this case.

During the course of the pending appeal, the veteran moved to 
Maryland and is now under the jurisdiction of the Baltimore, 
Maryland RO.


REMAND

The veteran was afforded U. S. Department of Veterans Affairs 
(VA) orthopedic examinations in November 1992 and March 1996 
in order to evaluate the severity of his service-connected 
left knee and left femur disabilities.  These examination 
reports noted the range of motion in the affected joints, but 
failed to discuss if the veteran suffered any additional 
disability due to pain on motion or fatigability.  According 
to the U. S. Court of Veterans Appeals (Court) decision in 
DeLuca v. Brown, 8 Vet. App. 202 (1994), ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
Such findings and opinions were not recorded on the noted 
examination reports and, therefore, a new VA orthopedic 
examination is required.

A review of the veteran's claims file indicates that he was 
awarded Social Security Administration (SSA) disability 
benefits in May 1993.  The medical evidence on which the SSA 
made this determination is not of record.  In Masors v. 
Derwinski, 
2 Vet. App. 181 (1992), the Court ruled on the importance of 
VA adjudicators reviewing a claimant's SSA medical records 
when determining the claimant's eligibility for VA benefits.  
Under the circumstances, the RO should contact the SSA and 
obtain these medical records.

At his hearing before the Board in September 1998, the 
veteran's representative argued that the veteran was entitled 
to multiple evaluations on his service-connected left knee 
disability based on the VA's General Counsel (GC) decision in 
VAOPGCPREC 23-97.  In this GC opinion, it was determined that 
a service-connected knee disability could received separate 
evaluations under diagnostic codes evaluating instability and 
those evaluating range of motion.  The GC found that this 
dual rating did not violate the principles of 38 C.F.R. 
§ 4.14 as interpreted by the Court in its decision in Esteban 
v. Brown, 6 Vet. App. 259 (1994) (38 C.F.R. § 4.14 does not 
prevent separate evaluations for the same anatomic area under 
different diagnostic codes that evaluate different 
symptomatology).  A review of the claims files reveals that 
the veteran's service-connected left knee disability has not 
been considered under the provisions of VAOPGCPREC 23-97.  On 
remand, the RO must consider the applicability of this GC 
opinion.  It is also noted that the veteran's representative 
contended that the veteran's service-connected disabilities 
were entitled to extra-schedular evaluations under the 
provisions of 38 C.F.R. § 3.321(b) (1998).

It was noted by the veteran at this Board hearing in 
September 1998 that he had applied and been evaluated for VA 
Vocational Rehabilitation two years before.  The veteran's 
vocational rehabilitation records are not contained in the 
claims file.  These records should be associated with the 
veteran's claims files and considered by the RO in 
determining the severity of his disabilities.

The veteran testified in September 1998 that he had recently 
undergone surgery for a total left knee replacement.  
Subsequent to the hearing, the veteran submitted a VA 
discharge summary for a period of hospitalization in 
September 1998.  This summary reported on the veteran's total 
left knee replacement.  It is obvious that this surgery could 
have a significant effect on the severity of the veteran's 
left knee disability.  On remand, the RO should determine if 
this surgery was the result of the veteran's service-
connected disability.  An examination should be afforded to 
the veteran in order to determine the current severity of the 
veteran's disability.

A review of the veteran's service medical records indicates 
that he was given an honorable discharge from the military 
for medical reasons.  A military Medical Board Proceeding 
report dated in January 1970 noted that the veteran had mild 
degenerative changes in his right knee.  After his separation 
from the military, the RO denied service connection for this 
disability in rating decisions in April 1971 and March 1990.  
It was determined that post-service right knee X-ray results 
had failed to find any degenerative changes in this joint 
and, therefore, the veteran did not have a current disability 
associated with his right knee.  Private X-rays first noted 
right knee arthritis in the early 1990's.  By rating decision 
of March 1993, the RO determined that this disorder was not 
service-connected on the basis that it had not been in 
continuous existence since the veteran's separation from the 
military.  The RO's decision on this issue in March 1990 was 
not properly appealed and is final.  In the decision of March 
1993, the RO did not articulate reasons and bases for 
reviewing this claim on the merits.  Although this decision 
noted an April 1977 rating decision that denied service 
connection and the statement of the case included the law and 
regulations for new and material evidence to reopen a claim, 
it is not clear if the RO found that new and material 
evidence had not been submitted or if new and material 
evidence had been submitted but the reopened claim was 
denied.  Such reasons and bases should be noted on remand.

At the Board hearing in September 1998, the veteran raised 
the claim of secondary service connection for right knee 
disability due to his service-connected left knee and left 
femur disabilities.  The undersigned finds that this claim is 
not before the Board at the present time but that it is 
inextricably intertwined with the unemployability issue on 
appeal.  See Hoyer v. Derwinski, 1 Vet. App. 208 (1991).  
Therefore, this matter must be considered by the RO.

Under the circumstances, the undersigned finds that further 
development is required, and the case is REMANDED to the RO 
for the following action:

1.  The RO should appropriately contact 
the veteran and request the names and 
addresses of all healthcare providers who 
treated his left knee, left femur, and 
right knee disabilities from February 
1996 to the present time.  After securing 
the necessary release(s), the RO should 
obtain any records not already contained 
in the claims file; to include those from 
any identified VA medical center or 
outpatient clinic.  Once obtained, all 
records must be associated with the 
claims folder.

2.  The RO should associate the veteran's 
VA vocational rehabilitation folder with 
the claims file.

3.  The RO should contact the appropriate 
SSA office and request a copy of the SSA 
decision of approximately May 1993 that 
awarded the veteran a disability benefit 
and any subsequent decisions.  It should 
also be requested that legible copies of 
all medical and employment evidence used 
in arriving at the decision(s) be 
forwarded to the RO.  All material 
received from this request must be made a 
part of the claims files.

4.  After the above development has been 
completed, the RO should determine if any 
rating decision denying service 
connection for a right knee disability 
prior to March 1993 had become final.  If 
so, then the RO should provide the 
appropriate reasons and bases for 
determining if this claim has been 
properly reopened.  The RO should also 
determine if the veteran's claim for 
secondary service connection for a right 
knee disability is well-grounded.  If 
both or either of these determinations is 
favorable to the veteran, then the 
appropriate issue should be referred to 
an orthopedic examiner for an opinion on 
the disability's etiology.

5.  Following completion of the above 
development, the veteran should be 
afforded a special VA orthopedic 
examination.  The purpose of this 
examination is to determine the severity 
of the veteran's service-connected left 
knee and left femur disabilities.  If it 
is determined that the claim for service 
connection for right knee disability is 
reopened or that the claim for secondary 
service connection for right knee 
disability is well grounded, it should 
also be determined if the veteran 
currently has a right knee disability and 
if there is an etiological relationship 
between this disorder(s) 


and the findings of degenerative changes 
during the veteran's military service or 
his service-connected left knee, left 
femur and/or bilateral ankle 
disabilities.  Such tests as the 
examining physician deems necessary 
should be performed.  Radiological 
examinations of the veteran's hips should 
be conducted and compared with past 
studies.  The clinical findings and 
reasons upon which the opinions are based 
should be clearly set forth.  The claims 
folders must be made available to the 
examining physician in connection with 
the examination so that he or she may 
review pertinent aspects of the veteran's 
medical history.  If the examiner finds 
it impossible to answer any of the 
questions below, it should be so noted on 
the examination report with the reasons 
given for this conclusion.  The examiner 
should provide the following opinions:

With respect to the left knee 
disability, each question should 
receive a separate answer for the 
time period prior to the September 
2, 1998, total knee replacement and 
the period beginning on September 2, 
1998, and continuing to the present.

a.  Does the veteran currently have 
a right knee disability?  Is so, is 
it at least as likely as not that 
this disorder(s) is etiologically 
related to the findings of mild 
degenerative changes in the right 
knee during the veteran's military 
service?  The examiner should use 
language in his or her answer 
similar to the language highlighted 
in the above question.  The examiner 
should refrain from using phrases 
like "may be", "could have", or 
"possibly."  (Note to examiner:  
This question should not be answered 
unless the RO has determined that 
the veteran's right knee disability 
requires an opinion on its 
etiology.)

b.  What is the range of motion in 
the veteran's left knee and left hip 
measured in degrees?  

c.  Does the veteran's left femur 
have a fracture of the neck as a 
result of his service-connected 
disability (residuals of a fracture 
of the mid-shaft left femur)?  If 
so, has this fracture resulted in a 
false joint? 

d.  Does the veteran's left femur 
have a fracture of the shaft or 
anatomical neck as a result of his 
service-connected disability?  If 
so, is there nonunion with either 
loose motion or the required use of 
a brace?

e.  Does the left hip have a flail 
joint as a result of the veteran's 
service-connected left femur 
disability?

f.  Is there nonunion of the 
veteran's left tibia and fibula as a 
result of his service-connected left 
knee disability (left knee 
arthrotomy with traumatic 
arthritis)?  If so, does this 
nonunion result in loose motion and 
require the use of a brace?

g.  Has the veteran's service-
connected left knee disability 
resulted in frequent episodes of 
locking, pain, or effusion?

h.  Is there instability in the 
veteran's left knee as a result of 
his service-connected disability?  
In your best medical judgment, would 
this instability be characterized as 
slight, moderate, or severe?

i.  Has the veteran's service-
connected left knee disability 
resulted in genu recurvatum?  If so, 
has this disorder resulted in 
weakness and insecurity in weight-
bearing?

j.  Does the veteran's left knee or 
left hip have weakened movement, 
excess fatigability, or 
incoordination?  If so, the examiner 
should report the degree of 
additional range of motion lost, or 
favorable or unfavorable ankylosis, 
due to any weakened movement, excess 
fatigability, or incoordination.  

k.  Does the veteran's left knee or 
left hip significantly limit 
functional ability during flare-ups 
or after repeated use over a period 
of time?  If so, the examiner should 
report the degree of additional 
range of motion lost, or favorable 
or unfavorable ankylosis, due to 
pain on use or during flare-ups.  

l.  What is the degree of the 
veteran's industrial impairment due 
to his service-connected left knee 
and left femur disabilities?

6.  Thereafter, the RO must review the 
claims folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

7.  Following completion of this action, 
the RO should review the evidence and 
determine whether any of the veteran's 
claims may now be granted.  

a.  Regarding the left knee 
disability, initially the RO should 
determine, if it has not already 
done so, if the veteran's total left 
knee replacement of September 1998 
was the result of his service-
connected left knee disability.  If 
the answer to this question is in 
the affirmative, then the provisions 
of 38 C.F.R. Part 4, Diagnostic Code 
5055 should be applied.  With 
respect to rating the disorder prior 
to the total knee replacement and as 
appropriate thereafter, the RO's 
attention is directed to the Court's 
decision in DeLuca v. Brown, 8 Vet. 
App. 202 (1994).  The RO should also 
consider evaluating the veteran's 
left knee disability under 
VAOPGCPREC 23-97 and 38 C.F.R. 
§ 3.321(b), as requested by the 
veteran's representative, both for 
the period prior to the total knee 
replacement and thereafter, as 
appropriate.  Consideration should 
be given to extra-schedular 
evaluations for the left knee and 
left femur disorders.

b.  Regarding the veteran's claims 
concerning service connection for a 
right knee disability, the RO should 
again review the claims files to 
determine if any new and pertinent 
evidence has been received that 
would warrant a changed decision on 
these issues.  The veteran should be 
appropriately notified of the 
decision.

c.  The RO should determine if the 
veteran's service-connected 
disabilities have rendered him 
unemployable.

If any decision on appeal remains adverse 
to the veteran, he and his representative 
should be furnished an appropriate SSOC, 
and given an opportunity to respond.  
Thereafter, the case should then be 
returned to the Board for further 
appellate consideration of all issues 
which are properly on appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no further action until he is notified.  
The purpose of this REMAND is to obtain additional medical 
information.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -


